DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




             GEICO GENERAL INSURANCE COMPANY,

                              Petitioner,

                                   v.

          SUPERIOR AUTO GLASS OF TAMPA BAY, INC.,
                 as assignee of Chris Laibinis,

                             Respondent.


                             No. 2D21-98



                         September 24, 2021

Petition for Writ of Certiorari to the Circuit Court for the Thirteenth
Judicial Circuit for Hillsborough County; sitting in its appellate
capacity.

John P. Marino and Lindsey R. Trowell of Smith, Gambrell &
Russell, LLP, Jacksonville, for Petitioner.

David M. Caldevilla of de la Parte & Gilbert, P.A., Tampa; Anthony
T. Prieto of Morgan & Morgan, P.A., Tampa; Christopher P. Calkin
and Mike N. Koulianos of Law Offices of Christopher P. Calkin, P.A.,
Tampa; J. Daniel Clark of Clark Martino, P.A., Tampa; and Matthew
A. Crist of Crist Legal, P.A., Tampa, for Respondent.


PER CURIAM.
     Denied.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2